     Case 8:20-cv-00875-DOC-DFM Document 30 Filed 11/16/20 Page 1 of 6 Page ID #:137
                                                                              JS6
1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT

9                       CENTRAL DISTRICT OF CALIFORNIA

10                               SOUTHERN DIVISION

11
12      SECURITIES AND EXCHANGE               Case No.
13
        COMMISSION,                           8:20−cv−00875−DOC−DFM

14                  Plaintiff,
                                              FINAL JUDGMENT AGAINST
15            vs.                             DEFENDANT CLINTON
                                              MAURICE TUCKER II [20]
16      CLINTON MAURICE TUCKER
17      II, an individual,
18                  Defendant.
19
20
21
22
23
24
25
26
27
28
     Case 8:20-cv-00875-DOC-DFM Document 30 Filed 11/16/20 Page 2 of 6 Page ID #:138
                                                                                            JS6
1            This matter came before the Court on the Securities and Exchange
2      Commission’s (“Commission”) Motion for Default Judgment against Defendant
3      Clinton Maurice Tucker II. The Court having considered the Commission’s
4      Complaint, the Motion, the supporting Memorandum of Points and Authorities,
5      and the other evidence and argument presented to it, and good cause appearing
6      therefore, grants the Motion and enters this Final Judgment as to Clinton Maurice
7      Tucker II (“Defendant”).
8                                              I.
9            IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant
10     is permanently restrained and enjoined from violating, directly or indirectly,
11     Section 10(b) of the Securities Exchange Act of 1934 (the “Exchange Act”) [15
12     U.S.C. § 78j(b)] and Rule 10b-5 promulgated thereunder [17 C.F.R. § 240.10b-5],
13     by using any means or instrumentality of interstate commerce, or of the mails, or
14     of any facility of any national securities exchange, in connection with the purchase
15     or sale of any security:
16           (a)    to employ any device, scheme, or artifice to defraud;
17           (b)    to make any untrue statement of a material fact or to omit to state a
18     material fact necessary in order to make the statements made, in the light of the
19     circumstances under which they were made, not misleading; or
20           (c)    to engage in any act, practice, or course of business which operates or
21     would operate as a fraud or deceit upon any person.
22           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
23     provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
24     binds the following who receive actual notice of this Final Judgment by personal
25     service or otherwise: (a) Defendant’s officers, agents, servants, employees, and
26     attorneys; and (b) other persons in active concert or participation with Defendant
27     or with anyone described in (a).
28
                                               II.

                                                 2
     Case 8:20-cv-00875-DOC-DFM Document 30 Filed 11/16/20 Page 3 of 6 Page ID #:139
                                                                                           JS6
1            IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED
2      that Defendant is permanently restrained and enjoined from violating Section 17(a)
3      of the Securities Act of 1933 (the “Securities Act”) [15 U.S.C. § 77q(a)] in the
4      offer or sale of any security by the use of any means or instruments of
5      transportation or communication in interstate commerce or by use of the mails,
6      directly or indirectly:
7            (a)    to employ any device, scheme, or artifice to defraud;
8            (b)    to obtain money or property by means of any untrue statement of a
9      material fact or any omission of a material fact necessary in order to make the
10     statements made, in light of the circumstances under which they were made, not
11     misleading; or
12           (c)    to engage in any transaction, practice, or course of business which
13     operates or would operate as a fraud or deceit upon the purchaser.
14           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
15     provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
16     binds the following who receive actual notice of this Final Judgment by personal
17     service or otherwise: (a) Defendant’s officers, agents, servants, employees, and
18     attorneys; and (b) other persons in active concert or participation with Defendant
19     or with anyone described in (a).
20                                             III.
21            IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that
22     Defendant is permanently restrained and enjoined from violating, directly or
23     indirectly, Section 15(a)(1) of the Exchange Act [15 U.S.C. § 78o(a)(1)] by using
24     any means or instrumentality of interstate commerce, or of the mails, or of any
25     facility of any national securities exchange, to effect transactions in, or induce or
26     attempt to induce the purchase or sale of, securities while not registered with the
27     Commission as a broker or dealer or while not associated with an entity registered
28     with the Commission as a broker or dealer.



                                                  3
     Case 8:20-cv-00875-DOC-DFM Document 30 Filed 11/16/20 Page 4 of 6 Page ID #:140
                                                                                         JS6
1            IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
2      provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
3      binds the following who receive actual notice of this Judgment by personal service
4      or otherwise: (a) Defendant’s officers, agents, servants, employees, and attorneys;
5      and (b) other persons in active concert or participation with Defendant or with
6      anyone described in (a).
7                                              IV.
8            IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that pursuant
9      to Section 21(d)(5) of the Exchange Act [15 U.S.C. § 78u(d)(5)] Defendant is
10     permanently restrained and enjoined from, directly or indirectly, including, but not
11     limited to, through any entity owned or controlled by Defendant, soliciting any
12     person or entity to purchase or sell any security.
13           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
14     provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
15     binds the following who receive actual notice of this Judgment by personal service
16     or otherwise: (a) Defendant’s officers, agents, servants, employees, and attorneys;
17     and (b) other persons in active concert or participation with Defendant or with
18     anyone described in (a).
19                                              V.
20           It Is HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
21     Defendant is liable for disgorgement of $758,169.32, representing profits gained as
22     a result of the conduct alleged in the Complaint, together with prejudgment interest
23     thereon in the amount of $36,017.83, for a total of $794,187.15, and a civil penalty
24     in the amount of $758,169.32 pursuant to 15 U.S.C. §§77t(D)(2)(c) and
25     87u(d)(3)(b)(iii). Defendant shall satisfy this obligation by paying $1,552,356.47 to
26     the Securities and Exchange Commission within 30 days after entry of this Final
27     Judgment.
28           Defendant may transmit payment electronically to the Commission, which
       will provide detailed ACH transfer/Fedwire instructions upon request. Payment

                                                 4
     Case 8:20-cv-00875-DOC-DFM Document 30 Filed 11/16/20 Page 5 of 6 Page ID #:141
                                                                                           JS6
1      may also be made directly from a bank account via Pay.gov through the SEC
2      website at http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by
3      certified check, bank cashier’s check, or United States postal money order payable
4      to the Securities and Exchange Commission, which shall be delivered or mailed to
5            Enterprise Services Center
6            Accounts Receivable Branch
7            6500 South MacArthur Boulevard
8            Oklahoma City, OK 73169
9             and shall be accompanied by a letter identifying the case title, civil action
10     number, and name of this Court; Clinton Maurice Tucker II as a defendant in this
11     action; and specifying that payment is made pursuant to this Final Judgment.
12           Defendant shall simultaneously transmit photocopies of evidence of
13     payment and case identifying information to the Commission’s counsel in this
14     action. By making this payment, Defendant relinquishes all legal and equitable
15     right, title, and interest in such funds and no part of the funds shall be returned to
16     Defendant.
17           The Commission may enforce the Court’s judgment for disgorgement and
18     prejudgment interest by moving for civil contempt (and/or through other collection
19     procedures authorized by law) at any time after 30 days following entry of this
20     Final Judgment. Defendant shall pay post judgment interest on any delinquent
21     amounts pursuant to 28 U.S.C. § 1961. The Commission shall hold the funds,
22     together with any interest and income earned thereon (collectively, the “Fund”),
23     pending further order of the Court.
24           The Commission may propose a plan to distribute the Fund subject to the
25     Court’s approval. Such a plan may provide that the Fund shall be distributed
26     pursuant to the Fair Fund provisions of Section 308(a) of the Sarbanes-Oxley Act
27     of 2002. The Court shall retain jurisdiction over the administration of any
28     distribution of the Fund. If the Commission staff determines that the Fund will not
       be distributed, the Commission shall send the funds paid pursuant to this Final

                                                  5
     Case 8:20-cv-00875-DOC-DFM Document 30 Filed 11/16/20 Page 6 of 6 Page ID #:142
                                                                                           JS6
1      Judgment to the United States Treasury.
2            Regardless of whether any such Fair Fund distribution is made, amounts
3      ordered to be paid as civil penalties pursuant to this Judgment shall be treated as
4      penalties paid to the government for all purposes, including all tax purposes. To
5      preserve the deterrent effect of the civil penalty, Defendant shall not, after offset or
6      reduction of any award of compensatory damages in any Related Investor Action
7      based on Defendant’s payment of disgorgement in this action, argue that he is
8      entitled to, nor shall he further benefit by, offset or reduction of such compensatory
9      damages award by the amount of any part of Defendant’s payment of a civil
10     penalty in this action (“Penalty Offset”). If the court in any Related Investor
11     Action grants such a Penalty Offset, Defendant shall, within 30 days after entry of
12     a final order granting the Penalty Offset, notify the Commission’s counsel in this
13     action and pay the amount of the Penalty Offset to the United States Treasury or to
14     a Fair Fund, as the Commission directs. Such a payment shall not be deemed an
15     additional civil penalty and shall not be deemed to change the amount of the civil
16     penalty imposed in this Judgment. For purposes of this paragraph, a “Related
17     Investor Action” means a private damages action brought against Defendant by or
18     on behalf of one or more investors based on substantially the same facts as alleged
19     in the Complaint in this action.
20                                              VI.
21           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this
22     Court shall retain jurisdiction of this matter for the purposes of enforcing the terms
23     of this Final Judgment.
24
25     Dated: November 16, 2020
26                                             ________________________________
                                               HONORABLE DAVID O. CARTER
27                                             UNITED STATES DISTRICT JUDGE
28
       CC: FISCAL

                                                  6
